IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,909-04


                      EX PARTE JEREMY DEMOND WARD, Applicant


                   ON APPLICATION FOR WRIT OF HABEAS CORPUS
                            CAUSE NO. W18-75030-M(A)
                          IN THE 194TH DISTRICT COURT
                              FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Applicant was convicted of murder and sentenced to 80 years’ imprisonment. The Fifth Court

of Appeals affirmed his conviction. Ward v. State, No. 05-18-01498-CR (Tex. App.—Dallas May

13, 2020). Applicant filed this application for writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

        Applicant contends that appellate counsel failed to timely notify him when his appeal was

affirmed and did not timely inform him of his right to file a pro se PDR. We have determined that

Applicant, through no fault of his own, was denied timely notice of the Court of Appeals’ affirrnance

and of the right to file a pro se petition for discretionary review.
                                                                                                  2

       Relief is granted. Smith v. Robbins, 528 U.S. 259 (2000); Ex parte Miller, 330 S.W.3d 610

(Tex. Crim. App. 2009). Applicant may file an out-of-time PDRof the judgment of the Fifth Court

of Appeals in case number 05-18-01498-CR that affirmed his conviction in cause number F18-75030-

M from the 194th District Court ofDallas County. Applicant shall file his PDR with this Court within

30 days of the date on which this Court’s mandate issues.



Delivered: January 13, 2021
Do not publish